Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-19 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 4, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20190181369 A1 – hereinafter You) in view of Sawabe et al. (US 20120241725 A1 – hereinafter Sawabe) and in further view of Yamamoto et al. (US 20200106040 A1 – hereinafter Yamamoto).
Regarding Claim 1, You teaches a white organic light emitting element (see the entire document; Fig. 10; specifically, [0073]-[0094], and as cited below), comprising: 
    PNG
    media_image1.png
    500
    300
    media_image1.png
    Greyscale

You – Fig. 10
a first electrode (110; Fig. 10; [0094] - “first electrode 110”)) and a second electrode (120 – “second electrode 120”) opposite each other (110 and 120 are opposite to each other shown in Fig. 10); and 
at least one blue light emitting stack (340 – [0093 - “a second stack 340 having the blue light emitting layer”) and a phosphorescent light emitting stack (390 – “390 includes a second light emitting layer” – [0093]) provided between the first electrode (110) and the second electrode (120) and separated from each other by a charge generation layer (CGL2 370 – [0091] – “second charge generation layer (CGL2) 370”), 
wherein the phosphorescent light emitting stack (390) comprises a hole transport layer (HTL3 391 – “a hole transport layer (HTL3) 391” – [0093]), a red light emitting layer (392 – “392 including a second dopant gd1 for emission of green light, a third dopant rd for emission red light” – [0093]), a green light emitting layer (393 – “393 contacting the second light emitting layer 382, 392 and having only a fourth dopant gd2 having a range of the green peak wavelength” – [0093]), and an electron transport layer (ETL3 – see [0091]), 
wherein the red light emitting layer comprises a red dopant (rd in layer 392 – “the red dopant rd” – [0073]).
But, You as applied above does not expressly disclose the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer, and a HOMO energy level of red hosts.
However, it is well known in the art to have the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer as is also taught by Sawabe (Sawabe Fig. 1 – “the highest occupied molecular orbital (HOMO) of the red emitting dopant and that of the hole transport material which configures the spacer layer 14b have nearly equal energy levels” – [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer as is also taught by Sawabe into You.
The ordinary artisan would have been motivated to integrate Sawabe into You structure in the manner set forth above for, at least, this integration will enable “holes smoothly transfer from the red and green emissive layer 14a to the spacer layer 14b” – Sawabe – [0022].
However, neither You nor Sawabe teach the red light emitting layer comprising a HOMO energy level of red hosts.
In a related art, Yamamoto teaches a red emitting layer comprising a HOMO energy level of red hosts (Yamamoto – [0112] – “a red emissive layer R1 (EML R1) containing electron transporting host EH1 or EH2”; [0120] – “Two red electron transporting hosts EH1 and EH2 with deep HOMO and Shallow HOMO”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the red light emitting layer comprising a HOMO energy level of red hosts as is also taught by Yamamoto into You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120].
Regarding Claim 2, the combination You, Sawabe and Yamamoto teaches claim 1 from which claim 2 depends.
But, You does not expressly disclose wherein the red hosts comprise electron transporting hosts.
However, Yamamoto teaches wherein the red hosts comprise electron transporting hosts (Yamamoto – [0112] – “a red emissive layer R1 (EML R1) containing electron transporting host EH1 or EH2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the red hosts comprise electron transporting hosts as is taught by Yamamoto into You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]).
Regarding Claim 4, the combination You, Sawabe and Yamamoto teaches claim 2 from which claim 4 depends.
But, You does not expressly disclose wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities, wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant.  
However, Yamamoto teaches wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities (Yamamoto shows in Table 11, HOMO level of host EH1 and EH2 are different – therefore different mobilities), wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant (Yamamoto shows in Table 11, HOMO level of EH1 is 5.96 eV and HOMO level of EH2 is 5.06 eV).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities, wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant as is taught by Yamamoto into You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]).
Regarding Claim 6, the combination You, Sawabe and Yamamoto teaches the white organic light emitting element according to claim 2, wherein: a content of the red dopant in the red light emitting layer is 1 wt% to 10 wt% (You – [0049] – “dopant rd to the host may be between 0.1 to 2.0%”); and a content of a green dopant in the green light emitting layer is 3 wt% to 10 wt% (You – [0049] - “dopant gd to the host may be between 4 to 15% by weight”).  
Regarding Claim 10, the combination You, Sawabe and Yamamoto teaches the white organic light emitting element according to claim 1, wherein the at least one blue light emitting stack (You Fig. 10 - 340) is provided between the first electrode (110) and the second electrode (120).  
Regarding Claim 11, the combination You, Sawabe and Yamamoto the white organic light emitting element according to claim 10, wherein each of the at least one blue light emitting stacks (You Fig. 10 – 340) are provided on or under the phosphorescent light emitting stack (390 – that is, the blue light emitting stack 340 is under phosphorescent light emitting stack 390), or is provided adjacent to the first electrode or the second electrode with the charge generation layer interposed between each of the at least one blue light emitting layer and the phosphorescent light emitting layer.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sawabe and Yamamoto and in further view of Kai et al. (US 20120007070 A1 – hereinafter Kai).
Regarding Claim 3, the combination You, Sawabe and Yamamoto teaches claim 2 from which claim 3 depends.
But, the combination does not expressly disclose wherein the electron transporting hosts are compounds having a triazine core.  
However, in a related art, Kai teaches wherein the electron transporting hosts are compounds having a triazine core (Kai – [0089] – “The electron-transporting host material as used herein is defined as a host material having an electron mobility higher than a hole transfer rate”. Applicant’s specification defines a triazine core as “materials having electron mobility higher than hole mobility” – [00131]. Therefore, Kai meets the claims limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the red hosts comprise electron transporting hosts as is taught by Kai into You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Kai into You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]) and also improved electron transfer rate – Kai – [0089].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sawabe and Yamamoto and in further view of Yen et al. (US 20190100543 A1 – hereinafter Yen).
Regarding Claim 5, the combination You, Sawabe and Yamamoto teaches claim 1 from which claim 5 depends.
But, while in the combination of You, Sawabe and Yamamoto, Yamamoto teaches the phosphorescent dopant is an Iridium complex (Yamamoto – [0019]), the combination does not expressly disclose wherein the red dopant is a compound of thienopyrimidine and iridium.
However, it is well known in the art to form a dopant from a compound of thienopyrimidine and iridium which is also taught by Yen (Yen – [0008] – “The present invention discloses a novel iridium complex, which is used as a phosphorescent dopant to lower driving voltage and power consumption and increase luminous efficiency and half-life time of organic EL devices. In the present invention, we employ a pyridine-substituted fused thieno[2,3-b]indole derivative skeleton chelated with iridium metal, which is then substituted with one or two bidentate ligands to prepare the iridium complex of the present invention”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a dopant is a compound of thienopyrimidine and iridium as is taught by Yen into You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Yen into You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration provides lower driving voltage and power consumption and increase luminous efficiency and half-life time of organic EL devices (Yen – [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sawabe and Yamamoto and in further view of Koo et al. (US 20190006608 A1 – hereinafter Koo).
Regarding Claim 7, the combination You, Sawabe and Yamamoto teaches claim 6 from which claim 7 depends.
But, combination does not expressly disclose wherein a content of the electron transporting hosts in the red light emitting layer is 90 wt% to 99 wt%.  
However, it is well known in the art to have a content of the electron transporting hosts in the red light emitting layer is 90 wt% to 99 wt% as is also taught by Koo (Koo – “Then, H-H1 (hole transport host) and H-E1 (electron transport host) (a weight ratio of the hole transport host to the electron transport host was 5:5) as a host and Compound 3-170 as a dopant were co-deposited on the intermediate layer (a weight ratio of the host to the dopant was 90:10) to form an emission layer having a thickness of 400 Å” – [0384]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a content of the electron transporting hosts in the red light emitting layer is 90 wt% to 99 wt% as is taught by Koo into You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Koo into You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration with enable one skilled in the art to have different content of the host material of electron transporting layers to have the different electron transporting capability for different applications as is well known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sawabe and Yamamoto and in further view of Song et al. (US 20170125487 A1 – hereinafter Song) and Kim et al. (US 20170077434 A1 – hereinafter Kim).
Regarding Claim 8, the combination You, Sawabe and Yamamoto teaches claim 6 from which claim 8 depends. You also teaches the red light emitting layer (392) and the green light emitting layer (393) contact each other (shown in Fig. 10).
But, You does not expressly disclose the green light emitting layer comprises a hole transporting host, an electron transporting host, and the green dopant; a total content of the hole transporting host and the electron transporting host in the green light emitting layer is 90 wt% to 97 wt%; and a content of the hole transporting host in the green light emitting layer is higher than a content of the electron transporting host in the green light emitting layer.  
However, in a related art, Song teaches green light emitting layer comprises a hole transporting host, an electron transporting host, and the green dopant (Song – [0122] – “a green light-emitting dopant and a mixed host of hole-transporting host and electron-transporting host were used”); a total content of the hole transporting host and the electron transporting host in the green light emitting layer is 90 wt% to 97 wt% (Song – “electron-transporting host was doped with about 5 wt % of the green light-emitting dopant, and Example 2 corresponded to a case in which a premixed host material (in which an anthracene-based electron-transporting host and a carbazole-based hole-transporting host were mixed in a ratio of about 50:50) was doped with about 5 wt % of the green light-emitting dopant” – [0122]; therefore total content of hole transporting layer and electron transporting layer will be 90%).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the green light emitting layer comprises a hole transporting host, an electron transporting host, and the green dopant; a total content of the hole transporting host and the electron transporting host in the green light emitting layer is 90 wt% to 97 wt% as is taught by Song into You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Song into You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration with enable one skilled in the art to have different content of the host material of electron transporting layers to have the different electron transporting capability for different applications as is well known in the art.
But, none of them teach a content of the hole transporting host in the green light emitting layer is higher than a content of the electron transporting host in the green light emitting layer.  
However, in a related art, Kim teaches a content of the hole transporting host in the green light emitting layer is higher than a content of the electron transporting host in the green light emitting layer (Kim – [0158] – “a ratio of hole-type hosts is adjusted higher than a ratio of electron-type hosts in the second zone of the at least two zones close to the second electrode”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a content of the hole transporting host in the green light emitting layer is higher than a content of the electron transporting host in the green light emitting layer as is taught by Kim into You, Sawabe, Yamamoto and Song.
The ordinary artisan would have been motivated to integrate Kim into You, Sawabe, Yamamoto and Song structure in the manner set forth above for, at least, this integration with enable one skilled in the art to have lifetime of the EML layer enhanced – Kim – [0158].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sawabe and Yamamoto and in further view of Ohsawa et al. (US 20210343943 A1 – hereinafter Ohsawa).
Regarding Claim 12, the combination You, Sawabe and Yamamoto teaches claim 1 from which claim 12 depends.
But, the combination does not expressly disclose wherein: the red light emitting layer has an emission peak at wavelengths of 600 nm to 640 nm; and the green light emitting layer has an emission peak at wavelengths of 500 nm to 540 nm.  
However, in a related art, Ohsawa teaches a wavelength range of red is greater than or equal to 580 nm and less than or equal to 680 nm (Ohsawa – [0108] – “A wavelength range of red is greater than or equal to 580 nm and less than or equal to 680 nm, and red light has at least one emission spectrum peak in that wavelength range”) and a wavelength range of green is greater than or equal to 490 nm and less than 580 nm (Ohsawa – [0108] – “A wavelength range of green is greater than or equal to 490 nm and less than 580 nm, and green light has at least one emission spectrum peak in that wavelength range”).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable to have red and green emitting light layers disclosed in the prior art of record to arrive at the recited limitation.
Regarding Claim 13, the combination You, Sawabe and Yamamoto teaches claim 1 from which claim 13 depends.
But, the combination does not expressly disclose wherein: the red light emitting layer has an emission peak at wavelengths of 600 nm to 640 nm; and the green light emitting layer has an emission peak at wavelengths of 540 nm to 580 nm.  
However, in a related art, Ohsawa teaches a wavelength range of red is greater than or equal to 580 nm and less than or equal to 680 nm (Ohsawa – [0108] – “A wavelength range of red is greater than or equal to 580 nm and less than or equal to 680 nm, and red light has at least one emission spectrum peak in that wavelength range”) and a wavelength range of green is greater than or equal to 490 nm and less than 580 nm (Ohsawa – [0108] – “A wavelength range of green is greater than or equal to 490 nm and less than 580 nm, and green light has at least one emission spectrum peak in that wavelength range”).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable to have red and green emitting light layers disclosed in the prior art of record to arrive at the recited limitation.
Claims 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa in view of You, Sawabe and Yamamoto).
Regarding Claim 14, Ohsawa teaches a display device (see the entire document; Fig. 7B; specifically, [0388], and as cited below), comprising:
a substrate (1001; Fig. 8B; [0388] – “a substrate 1001”) comprising a thin film transistor provided in each of a plurality of subpixels ([0391] – “a light-emitting device having a structure in which light is extracted from the substrate 1001 side where the TFTs are formed”); 
65a first electrode ([0388] – “first electrodes 1024W, 1024R, 1024G, and 1024B”) connected to the thin film transistor in each subpixel , and a second electrode ([0388] – “a second electrode 1029”) spaced apart from the first electrode and provided throughout the subpixels ([0388] – “a red pixel 1044R, a green pixel 1044G, a blue pixel 1044B, a white pixel 1044W”).
But, Ohsawa as applied above does not expressly the details of:
at least one blue light emitting stack and a phosphorescent light emitting stack, provided between the first electrode and the second electrode and separated from each other by a charge generation layer, 
wherein the phosphorescent light emitting stack comprises a hole transport layer, a red light emitting layer, a green light emitting layer, and an electron transport layer, 
wherein the red light emitting layer comprises a red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer, and a HOMO energy level of red hosts.  
In a related art, You teaches at least one blue light emitting stack (340; Fig. 10 – [0093 - “a second stack 340 having the blue light emitting layer”) and a phosphorescent light emitting stack (390 – “390 includes a second light emitting layer” – [0093]), provided between the first electrode (analogous 110) and the second electrode (analogous 120) and separated from each other by a charge generation layer (CGL2 370 – [0091] – “second charge generation layer (CGL2) 370”), 
wherein the phosphorescent light emitting stack (390) comprises a hole transport layer (HTL3 391 – “a hole transport layer (HTL3) 391” – [0093]), a red light emitting layer (392 – “392 including a second dopant gd1 for emission of green light, a third dopant rd for emission red light” – [0093]), a green light emitting layer (393 – “393 contacting the second light emitting layer 382, 392 and having only a fourth dopant gd2 having a range of the green peak wavelength” – [0093]), and an electron transport layer (ETL3 – see [0091]), 
wherein the red light emitting layer comprises a red dopant (rd in layer 392 – “the red dopant rd” – [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate at least one blue light emitting stack and a phosphorescent light emitting stack, provided between the first electrode and the second electrode and separated from each other by a charge generation layer, wherein the phosphorescent light emitting stack comprises a hole transport layer, a red light emitting layer, a green light emitting layer, and an electron transport layer, wherein the red light emitting layer comprises a red dopant as is also taught by You into Ohsawa.
The ordinary artisan would have been motivated to integrate You into Ohsawa structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design and fabricate a display device with subpixels having the particularities taught by You that results in a functioning display device.
But, the combination of Ohsawa and You does not expressly disclose the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer, and a HOMO energy level of red hosts.  
However, it is well known in the art to have the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer as is also taught by Sawabe (Sawabe Fig. 1 – “the highest occupied molecular orbital (HOMO) of the red emitting dopant and that of the hole transport material which configures the spacer layer 14b have nearly equal energy levels” – [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the red dopant having a highest occupied molecular orbital (HOMO) energy level lower than or equal to a HOMO energy level of the hole transport layer as is also taught by Sawabe into Ohsawa and You.
The ordinary artisan would have been motivated to integrate Sawabe into Ohsawa and You structure in the manner set forth above for, at least, this integration will enable “holes smoothly transfer from the red and green emissive layer 14a to the spacer layer 14b” – Sawabe – [0022].
But, none teaches the red light emitting layer comprising a HOMO energy level of red hosts.
In a related art, Yamamoto teaches a red emitting layer comprising a HOMO energy level of red hosts (Yamamoto – [0112] – “a red emissive layer R1 (EML R1) containing electron transporting host EH1 or EH2”; [0120] – “Two red electron transporting hosts EH1 and EH2 with deep HOMO and Shallow HOMO”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the red light emitting layer comprising a HOMO energy level of red hosts as is also taught by Yamamoto into Ohsawa, You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into Ohsawa, You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120].
Regarding Claim 15, the combination Ohsawa, You, Sawabe and Yamamoto teaches claim 14 from which claim 15 depends.
But, Ohsawa does not expressly disclose wherein the red hosts comprise electron transporting hosts.
However, Yamamoto teaches wherein the red hosts comprise electron transporting hosts (Yamamoto – [0112] – “a red emissive layer R1 (EML R1) containing electron transporting host EH1 or EH2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the red hosts comprise electron transporting hosts as is taught by Yamamoto into Ohsawa, You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into Ohsawa, You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]).
Regarding Claim 16, the combination Ohsawa, You, Sawabe and Yamamoto the display device according to claim 14, further comprising color filters separated by the subpixels (Ohsawa Fig. 8B – [0388] – “a red pixel 1044R, a green pixel 1044G, a blue pixel 1044B, a white pixel 1044W”) and provided under the first electrodes ([0388] – “first electrodes 1024W, 1024R, 1024G, and 1024B”) or on the second electrode so as to transmit light having passed through the 66first electrodes or the second electrode to produce different colored light between adjacent subpixels.  
Regarding Claim 18, the combination Ohsawa, You, Sawabe and Yamamoto teaches claim 15 from which claim 18 depends.
But the combination does not expressly teach wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities, wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant.
However, Yamamoto teaches wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities (Yamamoto shows in Table 11, HOMO level of host EH1 and EH2 are different – therefore different mobilities), wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant (Yamamoto shows in Table 11, HOMO level of EH1 is 5.96 eV and HOMO level of EH2 is 5.06 eV).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the electron transporting hosts in the red light emitting layer comprise a first-type host and a second-type host having different electron mobilities, wherein HOMO energy levels of the first-type host and the second-type host are lower than the HOMO energy level of the red dopant as is taught by Yamamoto into Ohsawa, You and Sawabe.
The ordinary artisan would have been motivated to integrate Yamamoto into Ohsawa, You and Sawabe structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa in view of You, Sawabe and Yamamoto and in further view of Kai.
Regarding Claim 17, the combination Ohsawa, You, Sawabe and Yamamoto teaches claim 15 from which claim 17 depends.
But, the combination does not expressly teach wherein the electron transporting hosts are compounds having a triazine core.
However, in a related art, Kai teaches wherein the electron transporting hosts are compounds having a triazine core (Kai – [0089] – “The electron-transporting host material as used herein is defined as a host material having an electron mobility higher than a hole transfer rate”. Applicant’s specification defines a triazine core as “materials having electron mobility higher than hole mobility” – [00131]. Therefore, Kai meets the claims limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the red hosts comprise electron transporting hosts as is taught by Kai into Ohsawa, You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Kai into Ohsawa, You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration with two red electron transporting hosts (EH1 and EH2) provide electron transport properties and are used to tune the color stability of R/G/R structures (Yamamoto – [0120]) and also improved electron transfer rate – Kai – [0089].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa in view of You, Sawabe and Yamamoto and in further view of Yen.
Regarding Claim 19, the combination Ohsawa, You, Sawabe and Yamamoto teaches claim 15 from which claim 17 depends.
But, the combination does not expressly teach the display device according to claim 14, wherein the red dopant is a compound of thienopyrimidine and iridium.
However, it is well known in the art to form a dopant from a compound of thienopyrimidine and iridium which is also taught by Yen (Yen – [0008] – “The present invention discloses a novel iridium complex, which is used as a phosphorescent dopant to lower driving voltage and power consumption and increase luminous efficiency and half-life time of organic EL devices. In the present invention, we employ a pyridine-substituted fused thieno[2,3-b]indole derivative skeleton chelated with iridium metal, which is then substituted with one or two bidentate ligands to prepare the iridium complex of the present invention”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a dopant is a compound of thienopyrimidine and iridium as is taught by Yen into Ohsawa, You, Sawabe and Yamamoto.
The ordinary artisan would have been motivated to integrate Yen into Ohsawa, You, Sawabe and Yamamoto structure in the manner set forth above for, at least, this integration provides lower driving voltage and power consumption and increase luminous efficiency and half-life time of organic EL devices (Yen – [0008]).
Allowable Subject Matter
       Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 9: wherein a content of any one of the electron transporting hosts in the red light emitting layer is equal to a content of the electron transporting host in the green light emitting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898